                             Case 16-10971-LSS                            Doc 2132               Filed 01/04/19                   Page 1 of 11


                                                              UNITED STATES BANKRUPTCY COURT
                                                                   DISTRICT OF DELAWARE



In re: VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)                            Case No. 16-10971 (LSS) [1]
            Debtors                                                                     Reporting Period: December 2, 2018 to December 29, 2018


                                                                   MONTHLY OPERATING REPORT
                                            File with Court and submit copy to United States Trustee within 20 days after end of month.



Submit copy of report to any official committee appointed in the case.


                                                                                                                 Document          Explanation          Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.               Attached           Attached                  Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                      Yes
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                     Yes                                   Declaration Attached
   Schedule of Professional Fees Paid                                                   MOR-1b                     Yes
   Copies of bank statements                                                                                                                             Declaration Attached
   Cash disbursements journals
Statement of Operations                                                                 MOR-2                        Yes
Balance Sheet                                                                           MOR-3                        Yes
Status of Postpetition Taxes                                                            MOR-4                        Yes
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4a                       Yes
  Listing of aged accounts payable                                                      MOR-4a
Accounts Receivable Reconciliation and Aging                                            MOR-5                        Yes
Debtor Questionnaire                                                                    MOR-5a                       Yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


/s/ Bob Duffy                                                                           January 4, 2019
Signature of Authorized Individual [2]                                                  Date


Bob Duffy                                                                               Chief Restructuring Officer
Printed Name of Authorized Individual                                                   Title of Authorized Individual




[1] The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC) (1295);
VRF Liquidating, LLC (f/k/a Vestis Retail Financing, LLC) (9362); EMSOC Liquidating, LLC (f/k/a EMS Operating Company, LLC) (2061); VIH Liquidating, LLC (f/k/a Vestis
IP Holdings, LLC) (2459); BS Liquidating, LLC (f/k/a Bob’s Stores, LLC) (4675); EMSA Liquidating, LLC (f/k/a EMS Acquisition LLC) (0322); SC Liquidating 2, LLC (f/k/a
Sport Chalet, LLC) (0071); SCVS Liquidating, LLC (f/k/a Sport Chalet Value Services, LLC) (7320); and SCTS Liquidating, LLC (f/k/a Sport Chalet Team Sales, LLC) (8015).
[2] Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited
liability company.
                        Case 16-10971-LSS                    Doc 2132            Filed 01/04/19             Page 2 of 11


                                                       MONTHLY OPERATING REPORT

                                                     GENERAL NOTES AND DISCLAIMER


The financial statements and supplemental information contained herein are unaudited, preliminary, and may not comply with generally accepted
accounting principles (“GAAP”) in all material respects. In addition, the financial statements and supplemental information contained herein is
provided to fulfill the requirements of the Office of the United States Trustee and have been derived from the books and records of the
Debtors.

The results of operations contained herein are not necessarily indicative of results that are expected from any other period or for the full year and
are not reflective of the results of operations, financial position, and cash flow of the Debtors in the future.




MOR Notes
VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)                   Case 16-10971-LSS                          Doc 2132          Filed 01/04/19                Page 3 of 11                                                 Case No. 16-10971 (LSS)
Debtors-in Possession                                                                                                                                                                                                                        Chapter 11
MOR-1
Consolidating Schedule of Receipts and Disbursements
for December 2, 2018 to December 29, 2018



                                                                                                                                                                                                     EMSA
                                                                                                             EMSOC            VRG                                                                  Liquidating,
In U.S. Dollars (000's)                                                                                 Liquidating, LLC   Liquidating, VIH Liquidating, SCVS Liquidating, VRF Liquidating,         LLC (f/k/a        SCTS Liquidating,
                                                               BS Liquidating,        SC Liquidating 2,    (f/k/a EMS    LLC (f/k/a Vestis LLC (f/k/a Vestis LLC (f/k/a Sport LLC (f/k/a Vestis       EMS              LLC (f/k/a Sport        Consolidated
                                                               LLC (f/k/a Bob’s       LLC (f/k/a Sport      Operating     Retail Group,      IP Holdings,      Chalet Value   Retail Financing,    Acquisition          Chalet Team            Filing Debtor
                                                                Stores, LLC)            Chalet, LLC)    Company, LLC)         LLC)              LLC)          Services, LLC)        LLC)              LLC)               Sales, LLC)              Entities
Beginning Cash Balance                                         $              -       $            -       $            -       $   2,245     $        -       $         -       $         -       $        -         $            -                    2,245

Total Cash Receipts (1)                                                       -                    -                    -                 7            -                 -                 -                -                      -                           7

Operating Disbursements
     Merchandise                                                              -                    -                    -             -                -                 -                 -                -                      -                      -
     Rent and Occupancy                                                       -                    -                    -             -                -                 -                 -                -                      -                      -
     Payroll & Related/Benefits                                               -                    -                    -             -                -                 -                 -                -                      -                      -
     Freight                                                                  -                    -                    -             -                -                 -                 -                -                      -                      -
     Sales Tax Payments                                                       -                    -                    -             -                -                 -                 -                -                      -                      -
     Utilities                                                                -                    -                    -             -                -                 -                 -                -                      -                      -
     Insurance                                                                -                    -                    -             -                -                 -                 -                -                      -                      -
     Marketing & Other Disbursements (2)                                      -                    -                    -                 2            -                 -                 -                -                      -                           2
Total Operating Disbursements                                                 -                    -                    -                 2            -                 -                 -                -                      -                           2

Non-Operating Disbursements
     Professional Fees & Expenses                                             -                    -                    -              13              -                 -                 -                -                      -                       13
     U.S. Trustee Fees                                                        -                    -                    -             -                -                 -                 -                -                      -                      -
     Liquidator Fees and GOB Expenses                                         -                    -                    -             -                -                 -                 -                -                      -                      -
     Interest, Financing Fees, & Lender Professional Fees                     -                    -                    -             -                -                 -                 -                -                      -                      -
     LCs & Cash Collateral                                                    -                    -                    -             -                -                 -                 -                -                      -                      -
Total Non-Operating Disbursements                                             -                    -                    -              13              -                 -                 -                -                      -                       13

Total Disbursements                                            $              -       $            -       $            -              15     $        -       $         -       $         -       $        -         $            -       $               15

Net Cash Flow                                                  $              -       $            -       $            -       $         (8) $        -       $         -       $         -       $        -         $            -       $                   (8)

Beginning Cash Balance                                         $              -       $            -       $            -       $   2,245 $            -       $         -       $         -       $        -         $            -       $            2,245
  Net Cash Flow                                                                   -                    -                    -          (8)                 -                 -                 -                  -                    -                   (8)
  Prepetition Loan (Paydowns)                                                     -                    -                    -           -                  -                 -                 -                  -                    -                    -
  DIP Borrowings (Paydowns)                                                       -                    -                    -           -                  -                 -                 -                  -                    -                    -
  Change in Check Float - Increase (Decrease)                                     -                    -                    -           -                  -                 -                 -                  -                    -                    -
  Utility Escrow Account                                                          -                    -                    -           -                  -                 -                 -                  -                    -                    -
Ending Cash Balance                                            $              -       $            -       $            -       $   2,237 $            -       $         -       $         -       $        -         $            -       $            2,237

Disbursements for Purposes of Calculating UST Fees
Prepetition Loan (Paydowns)                                                   -                    -                    -             -                -                 -                 -                -                      -
Total Disbursements                                                           -                    -                    -             (15)             -                 -                 -                -                      -
     Total UST Disbursements                                   $              -       $            -       $            -       $     (15) $           -       $         -       $         -       $        -         $            -


(1) Includes preference claim settlement payment.
(2) Includes OCP payment, mediation fees, and miscellaneous fees associated with maintaining bank account for the estate.




MOR-1
                                                      Case 16-10971-LSS                       Doc 2132          Filed 01/04/19     Page 4 of 11


VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)                                                                                                                           Case No. 16-10971 (LSS)
Debtors-in-Possession                                                                                                                                                                         Chapter 11
MOR-1a
Bank Account Summary
for December 2, 2018 to December 29, 2018



                                                                                                                                  Bank Account # (last                            Account Opened During
                  Bank                       Account Type                                            Entity                           four digits)           Bank Balance [1]        Reporting Period
     Citizens Bank                    Commercial Checking            VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)       x5730                                2,236,944            No
                                                                                                                                                                            -
     Total Account Cash                                                                                                                                               2,236,944
     Utility Deposit                                                                                                                                                        -
     Other                            Other Cash                                                                                                                            -
     Total Cash [2]                                                                                                                                      $            2,236,944

     [1] Bank statements will be made available upon request.
     [2] Total Cash per Balance Sheet as of period end.

     "I attest that each of the Debtors' cash accounts has been reconciled to monthly bank statements."

     /s/ Bob Duffy
     Bob Duffy
     Chief Restructuring Officer




MOR-1A
                                       Case 16-10971-LSS    Doc 2132        Filed 01/04/19       Page 5 of 11


VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)
Debtors-in-Possession
MOR - 1b
Schedule of Professional Fees and Expenses Paid
for December 2, 2018 to December 29, 2018


                                                                                                                              Amounts Paid
                            Payee                                                 Payor                                Fees             Expenses
Restructuring Professionals
FTI Consulting, Inc.                                       VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)   $         -      $              -
Klee, Tuchin, Bogdanoff & Stern LLP                        VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Young Conaway Stargatt & Taylor, LLP                       VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Lincoln International                                      VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
A&G Realty Partners, LLC                                   VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Hilco Merchant Resources LLC                               VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
KCC                                                        VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Cooley LP                                                  VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)           5,068                    33
Zolfo Cooper                                               VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Otterbourg                                                 VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Greenberg Traurig LLP                                      VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Polsinelli PC                                              VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Sullivan & Cromwell LLP                                    VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Berkeley Research Group, LLC                               VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)           7,697                   -
KPMG LLP                                                   VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
US Trustee Fees                                            VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)             -                     -
Total Restructuring Professional Fees and Expenses Paid                                                            $      12,765    $               33




MOR-1B
                                                                 Case 16-10971-LSS                             Doc 2132                Filed 01/04/19                 Page 6 of 11


VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)
Debtors-in-Possession
MOR - 2
Consolidating Statement of Operations Draft
for December 2, 2018 to December 29, 2018


                                                                                         EMSOC                                   VRG                                 SCVS             VRF                                SCTS
                                                                                       Liquidating,          SC Liquidating   Liquidating, VIH Liquidating, Liquidating,           Liquidating,        EMSA          Liquidating,
In U.S. Dollars (000's)
                                                                     BS Liquidating, LLC (f/k/a EMS           2, LLC (f/k/a LLC (f/k/a Vestis LLC (f/k/a Vestis LLC (f/k/a Sport LLC (f/k/a Vestis   Liquidating,   LLC (f/k/a Sport   Consolidated
                                                                     LLC (f/k/a Bob’s   Operating             Sport Chalet,  Retail Group,      IP Holdings,      Chalet Value Retail Financing, LLC (f/k/a EMS      Chalet Team       Filing Debtor
                                                                      Stores, LLC)    Company, LLC)               LLC)           LLC)              LLC)          Services, LLC)       LLC)         Acquisition LLC)   Sales, LLC)         Entities
Royalty Revenue                                                                    -                  -                   -                  -                    -         -                -                 -                -                 -
Net Sales                                                                          -                  -                   -                  -                    -         -                -                 -                -                 -

Total Cost of Goods Sold                                                           -                  -                   -                  -                    -         -                -                 -                -                 -

Gross Profit / (Loss)                                                              -                  -                   -                  -                    -         -                -                 -                -                 -

Total SG&A Costs, net (1)                                                          -                  -                   -                      (5)              -         -                -                 -                -                     (5)

Asset Impairments                                                                  -                  -                   -                  -                    -         -                -                 -                -                 -

Operating Income / (Loss)                                                          -                  -                   -                       5               -         -                -                 -                -                     5

Restructuring Fees & Expenses                                                      -                  -                   -                      13               -         -                -                 -                -                     13
DIP Financing Fees                                                                 -                  -                   -                  -                    -         -                -                 -                -                 -
Total Restructuring / Reorganization Expenses                                      -                  -                   -                      13               -         -                -                 -                -                     13

Total Other Expenses                                                               -                  -                   -                  -                    -         -                -                 -                -                 -

Net Income / (Loss) Before Taxes                                                   -                  -                   -                      (8)              -         -                -                 -                -                     (8)

Income Tax (Benefit) / Expense                                                     -                  -                   -                  -                    -         -                -                 -                -                 -

Net Income / (Loss)                                                                -                  -                   -                      (8)              -         -                -                 -                -                     (8)

(1) Includes OCP payment, mediation fees, and miscellaneous fees associated with maintaining bank account for the estate, net of preference settlement payment.




MOR-2
                                                           Case 16-10971-LSS                               Doc 2132                   Filed 01/04/19               Page 7 of 11

VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)
Debtors-in-Possession
MOR - 3
Consolidating Balance Sheet Final
as of December 29, 2018




                                                                                 EMSOC
                                                                            Liquidating, LLC                        VRG Liquidating,                     SCVS Liquidating, VRF Liquidating,          EMSA       SCTS Liquidating,
                                                        BS Liquidating,        (f/k/a EMS       SC Liquidating 2,   LLC (f/k/a Vestis VIH Liquidating, LLC (f/k/a Sport LLC (f/k/a Vestis      Liquidating, LLC LLC (f/k/a Sport
                                                        LLC (f/k/a Bob’s       Operating        LLC (f/k/a Sport     Retail Group,     LLC (f/k/a Vestis   Chalet Value    Retail Financing,      (f/k/a EMS    Chalet Team Sales, Consolidated Filing Debtor
                           In U.S. Dollars (000's)       Stores, LLC)       Company, LLC)         Chalet, LLC)           LLC)         IP Holdings, LLC) Services, LLC)           LLC)          Acquisition LLC)       LLC)                  Entities
Cash & Cash Equivalents                                              -                   -                    -                 2,237               -                 -                  -                   -                  -                       2,237
Accounts Receivable                                                  -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Inventory                                                            -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Prepaid Expenses & Other Current Assets                              -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Total Current Assets                                                 -                   -                   -                 2,237               -                  -                 -                   -                   -                      2,237

Property, Plant & Equipment, Net                                     -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Trademarks & Other Intangible Assets, Net                            -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Goodwill                                                             -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Deposits & Other Long-Term Assets                                    -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Total Long Term & Other Assets                                       -                   -                   -                   -                 -                  -                 -                   -                   -                         -

TOTAL ASSETS                                                         -                   -                   -                 2,237               -                  -                 -                   -                   -                      2,237

Liabilities Not Subject to Compromise
DIP Loan Balance - Revolving Credit Facility                         -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Accounts Payable                                                     -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Accrued Liabilities                                                  -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Total Liabilities                                                    -                   -                   -                   -                 -                  -                 -                   -                   -                         -

Liabilities Subject to Compromise
Prepetition Revolving Credit Facility                                -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Term Loans                                                           -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Accounts Payable                                                  24,443              16,870               41,696                 -                 -                 -                  -                   -                  -                      83,008
Accrued Liabilities                                                  -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Intercompany, Net                                                    -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Other Long-Term Liabilities                                          -                   -                    -                   -                 -                 -                  -                   -                  -                         -
Total Liabilities Subject to Compromise                           24,443              16,870              41,696                 -                 -                  -                 -                   -                   -                     83,008

TOTAL LIABILITIES                                                 24,443              16,870              41,696                 -                 -                  -                 -                   -                   -                     83,008

Total Equity / (Deficit)                                         (24,443)            (16,870)            (41,696)              2,237               -                                                                            -                     (80,771)

TOTAL LIABILITIES AND EQUITY                                         -                   -                   -                 2,237               -                  -                 -                   -                   -                      2,237




MOR-3
                        Case 16-10971-LSS                    Doc 2132            Filed 01/04/19            Page 8 of 11


In re: VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)                                    Form:                                  MOR - 4
                                                                                                Case:                          16-10971 (LSS)
                                                                                                Reporting Period:             12/2/18 - 12/29/18


                                                         Status of Post-Petition Taxes

I am the Chief Restructuring Officer for the Debtors in the above captioned Chapter 11 cases. I am familiar with the Debtors' day to day
operations, business affairs and books and records.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax
payments in connection therewith in a timely manner or have promptly remediated any late filings or payments that may have occurred due to
unintentional oversights.


/s/ Bob Duffy                                                  January 4, 2019
Signature of Authorized Individual                             Date


Bob Duffy                                                      Chief Restructuring Officer
Printed Name of Authorized Individual                          Title of Authorized Individual




MOR-4
                                                         Case 16-10971-LSS                         Doc 2132              Filed 01/04/19                Page 9 of 11


VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)
Debtors-in-Possession
MOR - 4a
Consolidated Summary of Unpaid Postpetition Debts
as of December 29, 2018

                                                                                          In U.S. Dollars (000's)
                                                                                                  Current                  1-30                   31-60              61-90           Over 90           Total
Accounts Payable, Trade [1]                                                                $                 -      $              -      $                  -   $           -   $             -   $           -
Inventory Received Not Vouchered [2]                                                                         -                     -                         -               -                 -               -
Accounts Payable, Manual [3]                                                                                 -                     -                         -               -                 -               -
                                                                                           $                 -      $              -      $                  -   $           -   $             -   $           -

[1] Accounts Payable, Trade is aged relative to payment terms in effect as of the Petition Date.
[2] Represents the value of inventory received from various suppliers, for which a related invoice had not been received by the Debtors, as of period-end.
[3] Primarily represents period-end accruals for goods in transit.




MOR-4A
                                        Case 16-10971-LSS          Doc 2132     Filed 01/04/19    Page 10 of 11


VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)
Debtors-in-Possession
MOR - 5
Consolidated Summary of Accounts Receivable
as of December 29, 2018

In U.S. Dollars (000's)                                                                 Number of Days Outstanding
                                                     Current             1-30           31-60           61-90            >90           Total
Trade Receivables                                $             -     $          -   $         -     $         -      $         -   $           -
Allowance for Bad Debts                                        -                                                               -               -
 Total Trade Receivables per Aging               $             -     $          -   $         -     $         -      $         -   $           -

Credit Card Receivables                                        -                -             -               -                -   $           -

Other Misc. Receivables                                                                                                                        -
Total Accounts Receivable per Balance Sheet                                                                                        $           -




MOR-5
                                       Case 16-10971-LSS            Doc 2132      Filed 01/04/19    Page 11 of 11


VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC)                                     Case No. 16-10971 (LSS)
Debtors-in-Possession                                                                                  Chapter 11
MOR-5a
Debtors' Questionnaire
for December 2, 2018 to December 29, 2018

                                                                                              Yes         No
1. Have any assets been sold or transferred outside the normal course of
                                                                                                           X
business this reporting period? If yes, provide an explanation below.




2. Have any funds been disbursed from any account other than a debtor in                                   X
possession account this reporting period? If yes, provide an explanation below.

3. Have all postpetition tax returns been timely filed? If no, provide an
                                                                                               X
explanation below.

4. Are workers compensation, general liability and other necessary insurance
                                                                                               X
coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes,
provide documentation identifying the opened accounts(s). If an investment
                                                                                                           X
account has been opened, provide the required documentation pursuant to the
Delaware Local Rule 4001-3.




MOR-5A
